Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20      PageID.45    Page 1 of 17




                  UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF MICHIGAN
                       NORTHERN DIVISION


RYAN BOSHAW,                                CASE NO.:        19 – cv - 13656
        Plaintiff,
v.                                          Hon. Thomas J. Ludington

MIDLAND BREWING COMPANY,
DONNA REYNOLDS,
and DAVE KEPLER,
         Defendants.


Collin H. Nyeholt (P74132)     Anne-Marie Vercruysse Welch (P70035)
LAW OFFICES OF                 Hannah R. Kendall (P80101)
CASEY D. CONKLIN, PLC          CLARK HILL PLC
4084 Okemos Road, Ste B        Attorneys for Defendants
Okemos, MI 48864               151 S. Old Woodward, Ste 200
(517) 522-2550                 Birmingham, Michigan 48009
collin@caseydconklin.com       (248) 988-1810
                               awelch@clarkhill.com
                               hkendall@clarkhill.com
__________________________________________________________________

                      AMENDED COMPLAINT
 _________________________________________________________________

Plaintiff, pursuant to and in conformance with Fed.R.Civ.Pr. 15(a)(1)(B), hereby

Amends his Complaint as follows:




                                        1
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20         PageID.46   Page 2 of 17



                         JURISDICTION AND VENUE

1.   This is a claim for violation of Title VII of the Civil Rights Act of 1964 (Title

VII), 42 USC § 2000e and Michigan’s Elliott-Larsen Civil Rights Act (ELCRA),

MCL § 37.2101 et seq.

2.   Plaintiff RYAN BOSHAW is a permanent resident of Midland, Michigan.

3.   Defendant MIDLAND BREWING COMPANY (“Defendant MBC”) is a

business entity organized under the law of the State of Michigan that regularly

does business in the State of Michigan.

4.   Defendant DONNA REYNOLDS (“Defendant Reynolds”) is the general

manager of Defendant MBC.

5.   Defendant DAVE KEPLER (“Defendant Kepler”) is the owner and manager

of Defendant MBC.

6.   This claim stems from Defendants’ actions towards Plaintiff during the course

of his employment that occurred in the State of Michigan.

7.   The Court may exercise subject matter jurisdiction over the claims stemming

from federal law pursuant to 28 USC § 1331.

8.   The Court may exercise jurisdiction over the claims stemming from Title VII

pursuant to 42 USC § 2000e-5(f)(3) which provides that a private cause for

violation thereof “may be brought in any judicial district in the State in which the

unlawful employment practice in alleged to have been committed.”

                                          2
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20          PageID.47   Page 3 of 17



9.   The Court may exercise pendent jurisdiction over the state law claims

pursuant to 28 USC § 1367.



                                 ALLEGATIONS

10. Plaintiff repeats and re-alleges the factual statements and legal assertions

contained in the previous numbered paragraphs as if fully restated herein.

11. Plaintiff was hired as a server with Defendant MBC in May of 2018.

12. Plaintiff’s direct supervisor at Defendant MBC was Defendant Reynolds. At

all times comprised in this Complaint, she had authority to influence or make the

decision to hire, fire (with Kepler’s permission), promote, or demote Plaintiff. She

also had authority to direct the manner and method of his daily work activities, and

to discipline him for his at-work conduct.

13. Defendant Kepler, as owner of Defendant MBC, also exercised supervisory

authority over Plaintiff’s employment. At all times comprised in this Complaint,

he had authority to influence or make the decision to hire, fire, promote, or demote

Plaintiff. He also had authority to direct the manner and method of his daily work

activities, and to discipline him for his at-work conduct.

14. In September of 2018, Plaintiff was moved to an hourly manager position. In

November or December of 2018, Defendant Reynolds spoke to Plaintiff and

informed him Defendant Kepler was considering moving him to salary.

                                          3
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20        PageID.48       Page 4 of 17



15. Plaintiff is a proud, openly gay man.

16. Plaintiff is, and as of the promotional conversation with Reynolds was, in a

long term (3-year plus) relationship with another man whom he identifies as his

partner.

17. Plaintiff had, prior to this conversation with Defendant Reynolds, publicly

indicated on his facebook page that he was in a committed, long-term relationship

with this man.

18. Employees at Defendant MBC, including Defendant Reynolds, had access to

Plaintiff’s facebook page and were able to view his relationship status.

19. During the conversation about Plaintiff’s promotion, Defendant Reynolds told

Plaintiff “you could be a manager, but I’m not sure how Dave [Defendant Kepler]

would view your relationship” or words to that effect.

20. She then suggested that Plaintiff remove his relationship status from his

facebook page, remove visible piercings, and style his hair differently.           The

cumulative effect of these changes would be to hide his status as a homosexual,

and appear more stereotypically masculine.

21. After this conversation, Plaintiff proceeded to remove all reference to his

sexuality, and his relationship with his partner, from his facebook page.

22. He also began avoiding any public reference to his status as a gay man, or

reference to his relationship with his partner.

                                           4
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20          PageID.49    Page 5 of 17



23. After doing so, Plaintiff was promoted to the position of Front of House

Manager.

24. Plaintiff’s decision to alter his relationship status created significant issues and

turmoil in his relationship with his significant other.

25. Plaintiff would never have chosen to hide his relationship or his sexuality in

this manner, if not for Defendant Reynold’s conditioning his promotion on so

doing.

26. On February 14th, 2019 Plaintiff spoke to Defendant Kepler. Plaintiff related

the conversation with Defendant Reynolds where she told him he may not be

considered for promotion unless he made her changes to his appearance and began

hiding his relationship status and sexuality. He particularly told Defendant Kepler

that he felt discriminated against based on his sexuality by this action on Defendant

Reynolds’ part.     Defendant Kepler stated that he would speak to Defendant

Reynolds.

27. Defendant Kepler relayed the details of his conversation with Plaintiff, and his

complaint of sex-based discrimination, to Defendant Reynolds.                Defendant

Reynolds, in fact, told Plaintiff that she was offended he had spoken to Kepler,

stating she “thought we were friends” or words to that effect.

28. After Plaintiff’s complaint to Defendant Kepler, Defendant Reynolds began

hyper-scrutinizing his performance at work. Suddenly, he could not seem to do

                                           5
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20         PageID.50   Page 6 of 17



anything right. Defendant Reynolds would find fault with his every move, and yell

and scream at him every day. She also threw away a training manual that he had

produced for staff. And, she passed him over for assignment to a managerial role

for the Red Keg, an additional business venture engaged in by Defendant Keppler.

29. On or about May 27, 2019 Plaintiff was terminated from his position.

30. Defendant Reynolds recommended the termination.               Defendant Keppler

approved and ratified the termination.

31. Defendant Reynolds’ stated reason for Plaintiff’s termination was that he had

been absent from a meeting she identified, as well as other undisclosed “other

misconduct.”

32. Plaintiff can demonstrate that, for the meeting she identified, she had verbally

excused his absence.

33. The stated reason for Plaintiff’s termination is a demonstrable pretext.

34. Defendant Keppler knew, or should have known, that Defendant Reynolds’

stated reason for Plaintiff’s termination was factually untrue.

35. On August 30, 2019 Plaintiff initiated a Charge of Discrimination with the

EEOC, alleging discrimination based upon sex and retaliation for opposing same.

The matter was assigned Charge Number 471-2019-03358 by the EEOC.

36. On September 24, 2019 the EEOC issued a Notice of Right to Sue. This

lawsuit follows.

                                          6
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20        PageID.51    Page 7 of 17



                        COUNT 1 – SEX DISCRIMINATION
                           In Violation of the Title VII
                           As Against Defendant MBC

37. Plaintiff repeats and re-alleges the factual statements and legal conclusions

contained in the previous numbered paragraphs as if fully restated herein.

38. Plaintiff is a “person” and an “employee” as those terms are used in Title VII,

42 USC §§ 2000e(a) and 2000e(f).

39. Defendant MBC was Plaintiff’s “employer” as that term is used by 42 USC §

2000e(b).

40. Title VII provides that it is unlawful for an employer to “fail or refuse to hire

or to discharge any individual, or otherwise discriminate against any individual

with respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s…sex[.]” Title VII’s prohibition on discrimination by

reason of sex is violated when one makes adverse decisions against an employee

based on their actual or perceived failure to conform to gender stereotypes. Price

Waterhouse v. Hopkins, 490 US 228 (1989). Discrimination based on sexual

orientation likewise violates Title VII’s prohibition on discrimination because of

sex. Zara v. Altitude Express, Inc., 883 F.3d 100 (2nd Cir. 2018) (cert granted);

Hively v. Ivy Tech Community College of Indiana, 853 F.3d 339 (7th Cir. 2017)

(cert granted); EEOC v. RG & GR Harris Funeral Homes, 884 F.3d 560 (6th Cir.

2018) (cert granted).

                                         7
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20        PageID.52    Page 8 of 17



41. There is a gender stereotype that males should only engage in long-term

relationships with females, and not with other males. Plaintiff publicly disclosed

his long-term relationship with his partner, another male, on his facebook page.

Plaintiff’s promotion to Front of House Manager was conditioned on his removal

of the public disclosure of his relationship, and further nondisclosure of his

relationship with a male. Plaintiff, therefore, has suffered discrimination by reason

of his failure to conform to gender stereotypes.

42. Plaintiff was informed by his manager and direct supervisor, Defendant

Reynolds, that he was disfavored for promotion by reason of his sexual orientation.

His promotion to Front of House Manager was conditioned on his agreement not to

publicly disclose same. Plaintiff, therefore, suffered discrimination by reason of

his sexual orientation.

43. After disclosing his sexual orientation and relationship status to Defendant

Reynolds, Plaintiff suffered at-work harassment and intimidation, up to and

including wrongful termination. Defendant Keppler allowed Defendant Reynolds

to engage in this behavior based, at least in part, on consideration of Plaintiff’s

failure to conform to gender stereotypes by engaging in a long-term relationship

with a male, and based upon his sexual orientation. Plaintiff, therefore, suffered

discrimination by reason of his sexual orientation.

44. As a result of the foregoing, Plaintiff has suffered

                                          8
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20         PageID.53    Page 9 of 17



      a. Lost wages,

      b. Emotional pain and distress,

      c. Attorney’s fees in opposing same.

45. Plaintiff is also entitled to punitive damages, by reason of Defendants’ willful

and wanton conduct described herein.



                    COUNT 2 – SEX DISCRIMINATION
 In Violation of Michigan’s Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq
                 As Against Defendants Kepler and Reynolds

46.   Plaintiff repeats and re-alleges the factual statements and legal conclusions

contained in the previous numbered paragraphs as if fully restated herein.

47.   Michigan’s Elliott-Larsen Civil Rights Act (the “ELCRA”) provides, in

pertinent part, that “an employer shall not … [f]ail or refuse to hire or recruit,

discharge, or otherwise discriminate against an individual with respect to

employment, compensation, or a term, condition, or privilege of employment,

because of … sex . . .” MCL 37.2202. The ELCRA is largely coextensive with

Title VII, with the exception that the statute’s’s definition of “employer,” unlike its

federal counterparts, is broad enough to allow for suit against discriminating

managers in their capacity as individuals. Elezovic v. Ford Motor Company, 472

Mich. 408 (2005). The Michigan Attorney General has, fairly recently, issued

guidance indicating that discrimination based upon sexual orientation is comprised

                                          9
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20       PageID.54    Page 10 of 17



in the statute’s prohibition on discrimination because of “sex.” 6/18/2019 MI AG

Op. Letter.

48.      Defendant Reynolds, as Plaintiff’s manager, is an “employer” as defined by

the ELCRA. Elezovic, supra.

49.      Defendant Keppler, as the owner of Plaintiff’s company, and as Plaintiff’s

superior and manager, is an “employer” as defined by the ELCRA. Elezovic,

supra.

50. There is a gender stereotype that males should only engage in long-term

relationships with females, and not with other males. Plaintiff publicly disclosed

his long-term relationship with his partner, another male, on his facebook page.

Plaintiff’s promotion to Front of House Manager was conditioned on his removal

of the public disclosure of his relationship, and further nondisclosure of his

relationship with a male. Plaintiff, therefore, has suffered discrimination by reason

of his failure to conform to gender stereotypes.

51. Plaintiff was informed by his manager and direct supervisor, Defendant

Reynolds, that he was disfavored for promotion by reason of his sexual orientation.

His promotion to Front of House Manager was conditioned on his agreement not to

publicly disclose same. Plaintiff, therefore, suffered discrimination by reason of

his sexual orientation.




                                         10
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20         PageID.55    Page 11 of 17



52. After disclosing his sexual orientation and relationship status to Defendants,

Plaintiff suffered at-work harassment and intimidation, up to and including

wrongful termination by Defendant Reynolds. Defendant Keppler knew about

Defendant Reynolds’ misconduct and allowed it to continue based, at least in part,

on consideration of Plaintiff’s failure to conform to gender stereotypes by engaging

in a long-term relationship with a male, and based upon his sexual orientation.

Plaintiff, therefore, suffered discrimination by reason of his sexual orientation.

53. Plaintiff has suffered damages including:

      a. Lost front pay and benefits, both historical and prospective,

      b. Emotional pain and distress resulting from the mistreatment described

          herein,

      c. Attorney’s fees in opposing age based discrimination.

54. Plaintiff is also entitled to an award of exemplary damages, by reason of

Defendants’ knowing, intentional, and willful violation of his rights under

Michigan Law.



                           COUNT 3 –RETALIATION
                            In Violation of the Title VII
                           As Against Defendant MBC

55. Plaintiff repeats and re-alleges the factual statements and legal conclusions

contained in the previous numbered paragraphs as if fully restated herein.

                                          11
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20        PageID.56    Page 12 of 17



56. Title VII prohibits discrimination by an employer “against any of his

employees or applicants for employment” . . . “because such individual, . . . has

made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or litigation under [Title VII].”

57. Plaintiff engaged in activity protected by Title VII when he complained to

Defendant Keppler, on February 14, 2019, that he had been subjected to at-work

harassment and discrimination based upon his sex.

58. Plaintiff was subjected to unlawful retaliation based, at least in part, upon his

complaint when he was

      a. Subjected to hyper scrutiny and harassment by Defendant Reynolds after

          his complaint to Keppler,

      b. Subjected to a change in attitude and harsher conduct by Defendant

          Keppler after Plaintiff’s complaint and his conversation with Defendant

          Reynolds about same,

      c. Terminated from his position of employment.

59. Plaintiff has suffered the following damages as a result of the Defendants’

violation of his rights:

      a. Lost front pay and benefits,

      b. Emotional pain and distress,

      c. Attorney’s fees in opposing said violations.

                                          12
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20       PageID.57    Page 13 of 17



60. Plaintiff is also entitled to punitive damages, by reason of Defendants’ willful

and wanton violation of Plaintiff’s rights.



                         COUNT 4 –RETALIATION
 In Violation of Michigan’s Elliott-Larsen Civil Rights Act, MCL 37.2101 et seq
                 As Against Defendants Kepler and Reynolds

61. Plaintiff repeats and re-alleges the factual statements and legal conclusions

contained in the previous numbered paragraphs as if fully restated herein.

62. Michigan’s ELCRA prohibits an employer from retaliating or otherwise

discriminating against an employee who opposes a violation of the Act, or

participates in an investigation into violation of the same. The ELCRA is largely

coextensive with Title VII, with the exception that the statute’s’s definition of

“employer,” unlike its federal counterparts, is broad enough to allow for suit

against discriminating managers in their capacity as individuals. Elezovic v. Ford

Motor Company, 472 Mich. 408 (2005).

63. Plaintiff engaged in activity protected by ELCRA when he complained to

Defendant Keppler, on February 14, 2019, that he had been subjected to at-work

harassment and discrimination based upon his sex.

64. Plaintiff was subjected to unlawful retaliation based, at least in part, upon his

complaint when he was




                                          13
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20       PageID.58   Page 14 of 17



      a. Subjected to hyper scrutiny and harassment by Defendant Reynolds after

          his complaint to Keppler, and

      b. Terminated from his position of employment.

65. Defendant Keppler knew of, approved, and ratified Defendant Reynolds’

harassment, intimidation, and retaliation following his complaint.

66. Plaintiff has suffered the following damages as a result of the Defendants’

violation of his rights:

      a. Lost front pay and benefits,

      b. Emotional pain and distress,

      c. Attorney’s fees in opposing said violations.

67. Plaintiff is also entitled to exemplary damages, by reason of Defendants’

willful and wanton violation of Plaintiff’s rights.



                 COUNT 5 –CIVIL RIGHTS CONSPIRACY
 In Violation of Michigan’s Elliott-Larsen Civil Rights Act, MCL 37.2701 et seq
                 As Against Defendants Kepler and Reynolds

68. Plaintiff repeats and re-alleges the factual statements and legal conclusions

contained in the previous numbered paragraphs as if fully restated herein.

69. The ELCRA provides that “two or more persons shall not conspire, or a

person shall not…retaliate against a person because the person has opposed a

violation of this act, or because the person has made a charge, filed a complaint,

                                          14
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20         PageID.59   Page 15 of 17



testified, assisted, or participated in an investigation, proceeding, or hearing under

this act.”

70. Plaintiff is a person as defined by the Act.

71. Plaintiff engaged in activity protected by the ELCRA, as described herein, by

making a complaint about at-work sex-based harassment and discrimination by his

manager, Defendant Reynolds, to Defendant Keppler.

72. Defendants are “persons” as defined by the ELCRA.

73. Defendants, through their actions described herein, coordinated together to

retaliate against Plaintiff for engaging in protected activity by

       a. Removing him from his assigned position at Defendant MBC,

       b. Refusing to allow him to work elsewhere, in the kitchen on at Red Keg,

             and

       c. Terminating him from his position.

74. Plaintiff engaged in activity protected by the ELCRA, as described herein, by

complaining to Defendant Keppler, on February 14, 2019, that he had been

subjected to at-work harassment and discrimination based upon his sex.

75. Defendants retaliated against Plaintiff by harassing and hyper-scrutinizing him

at work and terminating his employment, or approving and ratifying same.

76. Plaintiff has suffered the following damages as a result of the Defendants’

violation of his rights:

                                          15
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20        PageID.60   Page 16 of 17



      a. Lost front pay and benefits,

      b. Emotional pain and distress,

      c. Attorney’s fees in opposing said violations.

77. Plaintiff is also entitled to exemplary damages, by reason of Defendants’

willful and wanton violation of Plaintiff’s rights.



                              PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests the following relief from this Honorable Court:

   1. ECONOMIC DAMAGES including, but not necessarily limited to, lost front

      pay and benefits from the paid position he was denied;

   2. Such other COMPENSATORY damages as may be appropriate to

      compensate Plaintiff for Defendant’s unlawful conduct;

   3. EXEMPLARY damages, in whatever amount the Court should deem

      appropriate;

   4. PUNITIVE damages, in whatever amount the Court should deem

      appropriate,

   5. ATTORNEY’S FEES, in an amount determined reasonable by the Court, so

      wrongfully incurred in order to remedy the violation of his rights described

      herein, pursuant to the various statutes identified herein;

   6. Pre and post judgment interest at the appropriate statutory rate, and

                                          16
Case 1:19-cv-13656-TLL-PTM ECF No. 9 filed 02/20/20   PageID.61     Page 17 of 17



  7. Such other relief as this Court may deem just and appropriate in law or in

     equity.



          PLAINTIFF REAFFIRMS HIS DEMAND FOR A JURY


                                          Respectfully Submitted,

Dated: 2/20/2020                          _/s/____________________
                                          Collin H. Nyeholt,
                                          Attorney for the Plaintiff




                                     17
